Citation Nr: 9920957	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nerve damage in 
both arms.

2.  Entitlement to service connection for residuals of an 
upper back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1979 and from August 1981 to December 1984, with additional 
periods of Navy Reserve duty from May 1989 to May 1995.  This 
appeal arises from a March 1992 rating decision of the St. 
Petersburg, Florida Regional Office (RO), which denied 
service connection for nerve damage in both arms.  In 
September 1993, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C. W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.

In October 1995, the Board remanded the case to the RO for 
further development, to include adjudication of the 
inextricably intertwined issue of service connection for a 
back injury.  This appeal also arises from a January 1997 
rating decision of the RO, which denied service connection 
for residuals of an upper back injury.  In September 1997, 
the Board again remanded the case to the RO for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran's claim that she currently has nerve damage 
in both arms which was incurred in service is not accompanied 
by any medical evidence to support that allegation.

2.  The claim for service connection for nerve damage in both 
arms is not plausible.  

3.  The veteran's claim that she currently has residuals from 
an upper back injury which was incurred in service is not 
accompanied by any medical evidence to support that 
allegation.

4.  The claim for service connection for residuals of an 
upper back injury is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for nerve damage in both arms is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for entitlement to service connection 
for residuals of an upper back injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on an enlistment physical 
examination in July 1978 the veteran's upper extremities and 
spine were clinically evaluated as normal.  In May 1979, 
there was a complaint of back pain for one week.  An 
examination revealed muscle spasm.  In June 1979, the veteran 
was still having muscle spasm.  On an enlistment physical 
examination in June 1981, the veteran's upper extremities and 
spine were clinically evaluated as normal.  In May 1982, the 
veteran complained of trauma to her face and burns to her 
right forearm, which she received in an altercation with her 
roommate.  The assessment included bruises, abrasions, and 
contusions on the left neck and forearm, and first and second 
degree burns on the right anterior forearm.  Records in May 
and June 1982 reflect that the burn was well-healed.  In May 
1983, the veteran complained of intermittent, searing pain on 
her right posterior arm and elbow after falling two days 
previously.  She also reported right arm pain with movement 
of the elbow and mild paresthesias in the fourth and fifth 
digit of her right hand.  An examination revealed tenderness 
and discomfort in the right ulnar nerve pattern and pain 
radiating from the shoulder to the arm.  The assessment 
included ulnar nerve inflammation.  In June 1983, the veteran 
complained of pain in both elbows radiating up the arms and 
down into the forearm and of numbness in the right hand.  A 
record at that time notes that she fell on both elbows two 
weeks previously.  An examination revealed a tender right 
elbow, tender right triceps, an inability to completely 
extend the right arm at the elbow, and mild numbness in the 
ulnar nerve distribution.  An x-ray showed no obvious 
fracture.  The assessment was a suspicion of an occult 
fracture on the right arm.  A subsequent bone scan in June 
1983 was negative for any fracture.  A June 1983 record 
indicates that the veteran was swinging a bat when her pain 
first began and then she sustained a fall three days later.  
The provisional diagnosis was musculo-fascial strain.  In 
July 1983, the veteran complained of pain and numbness to 
both upper arms as the result of a softball game.  A record 
at that time notes that she had been undergoing physical 
therapy and taking anti-inflammatory medications.  In August 
1983, there was a complaint of worsening bilateral arm pain 
for the past four months from pulling a biceps muscle and 
then falling two days later.  An October 1983 consultation 
report from the orthopedic clinic indicates that there was 
weakness and decreased sensation of the musculature in the 
ulnar nerve distribution.  On a November 1984 separation 
physical examination, the veteran's upper extremities and 
spine were clinically evaluated as normal.  On an April 1989 
Reserve enlistment physical examination, there were no 
complaints, findings, or diagnoses of an arm disability or an 
upper back disability.  

On VA examination in neurology in October 1991, it was noted 
that the veteran once fell and injured her arms.  On 
examination, the cranial nerves II-XII, sensations to pin 
prick, and vibratory sense were normal.  The veteran was 
noted to be normal neuromuscularly.  The diagnoses were no 
neurological disorder and a suggestion of early right carpal 
tunnel syndrome.  There were no complaints, clinical 
findings, or diagnosis referable to the upper back or neck.  

At a September 1993 personal hearing at the RO before the 
undersigned member of the Board, the veteran testified that 
she did not have a back condition prior to service; that she 
fell during a baseball game in 1982 or 1983, catching herself 
by her arms and injuring her upper back in the process; that 
sometime later she went to the hospital for pain in both 
arms; that she underwent physical therapy for her arms; that 
she had problems in laying down and sleeping at night due to 
her back; that she sometimes woke up with a sleeping 
sensation in her arms; that she did not sleep well due to 
back pain; that she lacked the strength in her hands upon 
twisting something; that she was "injured all over" in a 
fight with her roommate in 1981; that pain in her back and 
arms has persisted to some degree since 1982 or 1983; that 
doctors have possibly attributed the pain in her arms to a 
neck or thoracic spine problem; and that she took a muscle 
relaxer for the pain in her back.  

At the hearing, a VA consultation report, dated in September 
1992, from the social work service was received, indicating 
that the veteran sought assistance for medications for a 
nonservice connected back condition.  

Medical records, dated in February 1995, from Bayfront 
Medical Center indicate that the veteran was involved in a 
motor vehicle accident and had neck and middle back 
complaints.  X-rays of the cervical spine revealed mild 
narrowing of C5-C6 disc space, suggesting mild degenerative 
disc change, and no evidence of fracture or malalignment.  

In a statement dated in January 1996, the veteran indicated 
that she fell in 1982, causing nerve damage, tenderness and 
weakness in her arms.  She stated that in February 1995 she 
was involved in a motor vehicle accident and sustained severe 
whiplash and trauma to the face.  She indicated that she 
experienced much pain, had limitation of motion of her neck, 
could not lay flat on her back and exert any force, had 
trouble lifting items over her head, had weakness in her 
right arm and sometimes in her left arm, and was unable to 
work at many jobs which required physical endurance.

On forms authorizing and consenting to release information to 
the VA, dated in January 1996, the veteran stated that while 
in training at the Naval Technical Center in Pensacola, 
Florida in 1982 or 1983 she was informed by hospital 
personnel that nerve damage in her arms would always be with 
her.  The veteran indicated that she had been treated at Bay 
Pines [VA] Medical Center for arms that were sensitive and 
sometimes painful.  She stated that she did not receive 
treatment at Bay Pines Medical Center following her car 
accident in February 1995.  

Medical records, dated from August 1995 to January 1996, from 
Harry Wassel, M.D., indicate that the veteran sustained neck 
and upper back injuries in a motor vehicle accident in 
February 1995 and that she complained of ongoing back pain 
and weakness and numbness in her arms.  A six-month status 
post injury report dated in August 1995 notes that the 
veteran's major pain was between her shoulderblades, that she 
had difficulty maintaining her arms at shoulder level, that 
lifting overhead was extremely painful, that her arms were 
weak and numb, and that she had shooting pain down the left 
arm with numbness and paresthesias if she turned her head to 
the left too quickly.  The veteran reported that she had a 
fall while in the military in 1992 [sic] but that she had 
recovered.  The assessment included cervical segmental 
instability, cervical radiculopathy, thoracic outlet 
syndrome, cervical disability dysfunction, and dorsal sprain.  
Records in December 1995 show that one of the veteran's main 
concerns was the persistent pain in the cervical area with 
radiation into the C5-C6 area.  The assessment included 
cervical radiculopathy, cervical disc herniation at C5-C6, 
cervical segmental instability, thoracic outlet syndrome 
bilaterally, and cervical disc dysfunction.  On a 
comprehensive orthopedic reevaluation in January 1996, the 
veteran's complaints of neck pain, upper back pain, recurrent 
tightness, and numbness and weakness in her hands continued.  
The assessment was the same as that noted in August 1995.  
Dr. Wassel stated that the veteran's injuries were directly 
due and attributable to the motor vehicle accident in 
February 1995.  

Medical records of a magnetic resonance imaging (MRI) of the 
veteran's thoracic spine, dated in December 1995, from Joseph 
Witek, M.D., indicate that there was no evidence of disc 
herniation or spinal stenosis.  The impression of an MRI of 
the cervical spine was a straightening of the normal cervical 
lordotic curve in the neutral position, which was compatible 
with a soft tissue injury and/or spasm, and left-sided disc 
herniation at C5-C6, which was impinging upon the thecal sac.  

On VA examination for the spine in November 1996, it was 
noted that the veteran continued to have pain and restricted 
motion in the neck and numbness and tingling in the ulnar 
fingers of both hands.  On examination, the veteran had 
increased pain with all movements of the neck.  There was no 
significant neurological involvement in the upper 
extremities.  The diagnosis was cervical strain, historical, 
commonly termed whiplash, with intermittent radicular 
discomfort in the upper extremities bilaterally.

On VA examination for peripheral nerves in November 1996, 
there were complaints of the left hand going "to sleep" at 
night and of intermittent tenderness of both forearms.  On 
examination, the cranial nerves II through XII were intact, 
and deep tendon reflexes were +2/4, equal and symmetrical 
bilaterally.  There was no evidence of muscle atrophy or 
muscle wasting.  There was no sensory or motor loss in the 
upper extremities.  An MRI of the cervical spine and an 
electromyography (EMG) with nerve conduction studies of the 
upper extremities were ordered.  The diagnosis was 
intermittent neuritis of the upper extremities, bilaterally.  
The examiner noted that there appeared to be no significant 
evidence of disability at that time.  A report of nerve 
conduction studies of both upper extremities conducted in 
January 1997 reflected normal findings.  

In a statement received in April 1997, the veteran indicated 
that treatment records and reports from Doctor Witek and 
Doctor Wassel only pertained to her motor vehicle accident 
and not to any of her prior injuries.  She stated that a 
lawsuit regarding her motor vehicle accident was not 
continued because it was alleged that her present injuries 
were related to the injuries sustained in service.  She 
indicated that the lack of treatment outside of the military 
was attributable to her lack of medical insurance and 
financial resources to spend on doctors and treatments.  

On VA examination in March 1998, there were complaints of 
upper back and neck pain.  The veteran reported a history of 
injuries consisting of those received in an assault by a 
roommate in 1981 which she would not further discuss, a fall 
while playing baseball in 1983, and a motor vehicle accident 
in February 1995.  The veteran attributed her upper back and 
arm conditions to the fall in 1983.  She estimated that she 
spent from seven to ten days per month in bed due to her 
upper back condition.  The examiner noted that a history was 
difficult to obtain from the veteran due to interference from 
substantial psychological overlay.  It was noted that 
cervical spine x-rays dated in March 1992 showed a mild 
reversal of normal curvature at the C6 level and an 
impression of probable mild cervical myofibrositis.  X-rays 
of the thoracic spine in March 1992 showed minimal 
degenerative thoracic spondylosis.  An EMG dated in November 
1996 revealed a central disc protrusion at the C5-C6 level, 
which was associated with subtle interspace narrowing.  X-
rays of the cervical and thoracic spine were completed on the 
examination, revealing probable mild lower cervical disc 
derangement.  The diagnoses on the examination were mild 
degenerative arthritis of the thoracic spine related to the 
automobile accident in 1995, post traumatic cervical disc 
disease related to the automobile accident in 1995, 
fibromyalgia (idiopathic--etiology unclear), chronic pain 
syndrome, and considerable psychological overlay complicating 
the examination.  In furnishing an opinion regarding the 
etiology of the upper back, neck, and arm conditions, the 
examiner could not relate any of the veteran's conditions to 
her period of military service.  Rather, the examiner 
believed that the conditions resulted from the 1995 
automobile accident.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131.  

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If she has not presented a 
well grounded claim, her appeal must fail, and there is no 
duty to assist her further in the development of her claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the veteran's claims are not well grounded.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the veteran maintains that she has nerve damage 
in both arms and residuals of an upper back injury which she 
attributes to a fall in service.  The service medical records 
show that the veteran experienced back spasm in May and June 
1979.  The records, however, failed to specify the region of 
the back which was affected and whether the veteran had 
incurred an injury.  Nevertheless, the veteran's spine was 
evaluated as normal on the June 1981 enlistment physical 
examination.  In May 1982, the veteran sustained burns to her 
right forearm, but they were well-healed shortly thereafter.  
From May to October 1983, the veteran periodically received 
treatment for the upper extremities following a fall during a 
softball game in May 1983.  She complained of pain and 
numbness to both arms, and she was variously diagnosed with 
ulnar nerve inflammation, suspicion of an occult fracture on 
the right arm, and musculo-fascial strain.  However, 
subsequent service medical records do not show any further 
complaints, clinical findings, or diagnosis of either an arm 
disability or an upper back disability.  In fact, there were 
no other complaints, clinical findings, or diagnosis 
referable to the upper back on the VA examination in 
September 1991, and the 1991 examination revealed that the 
veteran had no neurological disorder.  (A diagnosis of a 
suggestion of early right carpal tunnel syndrome on the 1991 
examination is the only one of record, and subsequent 
examinations of the arms do not corroborate this diagnosis 
nor do they relate the diagnosis back to the veteran's period 
of service.)  

There are no treatment records related to the veteran's upper 
back and arms until February 1995, more than ten years 
following her fall in service.  The veteran claims that her 
lack of medical insurance and financial resources was the 
reason for not seeking treatment outside of service.  Private 
medical records dated from February 1995 to January 1996 
reveal that the veteran was involved in a motor vehicle 
accident with complaints of neck and middle back pain.  In a 
status post injury report dated in August 1995, the veteran 
reported that she had fallen while in the military but that 
she had recovered.  Dr. Wassel opined in January 1996 that 
the veteran's injuries, to include cervical radiculopathy and 
cervical disc herniation, were directly due and attributable 
to her motor vehicle accident in February 1995.  Likewise, 
after a comprehensive examination and review of the veteran's 
medical history a VA examiner in March 1998 opined that the 
veteran's upper back, neck, and arm conditions were the 
result of the 1995 automobile accident.  It was noted in the 
1998 VA examination report that the veteran had cervical and 
thoracic spine x-rays taken in March 1992, which revealed 
probable mild cervical myofibrositis and minimal degenerative 
thoracic spondylosis.  However, the VA examiner did not 
relate back these findings to a fall in service but rather 
found the veteran's current disabilities related to the motor 
vehicle accident in 1995.  There is no medical opinion of 
record which associates the veteran's current disabilities to 
her period of service.  

After a review of the evidence of record, the Board finds 
that what is lacking in establishing a well grounded claim is 
medical evidence of a current disability which is 
attributable to an inservice injury.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the evidence submitted does not cross the 
threshold of mere allegation.  Thus, the claims for service 
connection for nerve damage in both arms and residuals of an 
upper back injury are not well grounded as they lack 
plausibility.


ORDER

Entitlement to service connection for nerve damage in both 
arms is denied.  

Entitlement to service connection for residuals of an upper 
back injury is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

